303 N.Y. 952 (1952)
In the Matter of Henry R. Winthrop, Respondent,
v.
Spencer E. Bates et al., Constituting The Tax Commission of the State of New York, Appellants.
Court of Appeals of the State of New York.
Argued March 14, 1952.
Decided April 17, 1952
Nathaniel L. Goldstein, Attorney-General (John C. Crary, Jr., and Wendell P. Brown of counsel), for appellants.
F. Walter Bliss for respondent.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ.
Order affirmed, with costs; no opinion.